Exhibit 10.2

 

CO-PROMOTION AGREEMENT

 

This Co-Promotion Agreement (hereafter, this “AGREEMENT”) is entered into as of
June 12, 2006, by and between Cephalon, Inc., a Delaware corporation
(“CEPHALON”), and Takeda Pharmaceuticals North America, Inc., a Delaware
corporation (“TPNA”).

 

RECITALS

 

A.                                   Cephalon is the owner of all right, title
and interest in and to Cephalon’s product marketed under the brand name
“PROVIGIL®” (“PROVIGIL”, as more fully defined below).

 

B.                                     Cephalon believes additional resources
are necessary to adequately meet the demands for information about and access to
Provigil in the Territory and, therefore, desires to Co-Promote Provigil with
TPNA in the Territory.

 

C.                                     TPNA desires to Co-Promote Provigil with
Cephalon in the Territory, and Cephalon is willing to grant TPNA the right to
Co-Promote Provigil in the Territory, all on the terms and subject to the
conditions set forth in this Agreement.

 

D.                                    Cephalon is awaiting Marketing
Authorization to market and sell Nuvigil in the Territory.

 

E.                                      Cephalon believes, following receipt of
Marketing Authorization for Nuvigil, additional resources may be necessary to
adequately meet the demands for information about and access to Nuvigil in the
Territory and, therefore, desires to provide for the opportunity to Co-Promote
Nuvigil with TPNA in the Territory.

 

F.                                      TPNA desires to have the opportunity to
Co-Promote Nuvigil with Cephalon in the Territory, and Cephalon is willing to
grant TPNA the opportunity to Co-Promote Nuvigil in the Territory, all on the
terms and subject to the conditions set forth in this Agreement.

 

1.                                       DEFINITIONS

 

1.1.                              ACTUAL BASELINE NET SALES shall mean for the
first Agreement Year the Baseline Net Sales multiplied by the sum of (a) one (1)
plus (b) [**]. Actual Baseline Net Sales for all subsequent Agreement Years
shall mean the Actual Baseline Net Sales for the immediately preceding Agreement
Year multiplied by the sum of (i) one (1) plus (ii) [**]. By way of example,
[**].

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

1.2.                              ACTUAL ANNUAL EFFECTIVE PRICE INCREASE shall
mean, for an Agreement Year, the sum of the Actual Annual Effective Price
Increase for Provigil and the Actual Annual Effective Price Increase for
Nuvigil.

 

The Actual Annual Effective Price Increase for Provigil shall mean, for an
Agreement Year:  [**].

 

The Actual Annual Effective Price Increase for Nuvigil shall mean, for an
Agreement Year:  [**].

 

By way of example, [**]. All calculations of Actual Annual Effective Price
Increase shall be carried out to two (2) decimal places.

 

1.3.                              ADVERSE EVENT(S) shall mean those events
defined as adverse drug experiences in Title 21 of the U.S. Code of Federal
Regulations, §§ 314.80, as amended from time to time and published in the
Federal Register.

 

1.4.                              AFFILIATE shall mean any corporation, firm,
partnership or other entity that directly or indirectly owns, is owned by or is
under common ownership with a Party to the extent of at least fifty percent
(50%) of the equity or other ownership interest having the power to vote on or
direct the affairs of the entity and any person, firm, partnership, corporation
or other entity actually controlled by, controlling or under common control with
a Party.

 

1.5.                              AGREEMENT YEAR shall mean the period beginning
on July 1, 2006 and ending twelve (12) consecutive calendar months later, and
each successive twelve (12) consecutive calendar months period during the Term.

 

1.6.                              BASELINE NET SALES shall mean [**].

 

1.7.                              BUSINESS DAY shall mean a day on which
commercial banks are open for business in New York City. References in this
Agreement to “DAYS” other than Business Days shall mean calendar days.

 

1.8.                              CALL shall mean (i) with respect to the CNS
500 Sales Force Representatives, a personal visit by a CNS 500 Sales Force
Representative to a Rozerem Target Physician during which such CNS 500 Sales
Force Representative Details the Products, (ii) with respect to the Excel 250
Sales Force Representatives, a personal visit by an Excel 250 Sales Force
Representative to a TPNA Provigil Target Physician during which such Excel 250
Sales Force Representative Details the Products, and (iii) with respect to the
Cephalon Provigil Sales Force Representatives, a personal visit by a Cephalon
Provigil Sales Force Representative to a Cephalon Provigil Target Physician
during which such Cephalon Provigil Sales Force Representative Details the
Products.

 

1.9.                              CEPHALON DETAIL REQUIREMENTS shall have the
meaning set forth in Section 2.2(b).

 

1.10.                        CEPHALON PROVIGIL SALES FORCE REPRESENTATIVE shall
mean the four hundred (400) or more field-based sales representatives employed
by Cephalon who as of

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

the Effective Date promote Provigil. Cephalon Provigil Sales Force
Representatives shall mean all such field-based representatives.

 

1.11.                        CEPHALON PROVIGIL TARGET PHYSICIANS shall mean
those physicians in the existing call plan of the Cephalon Provigil Sales Force
Representatives, which consists primarily of primary care physicians,
psychiatrists and neurologists. It is understood that Cephalon may amend such
call plan from time to time based on Cephalon’s then current assessment of the
optimal list of central nervous system market targets in primary care,
psychiatry and neurology.

 

1.12.                        CHANGE OF CONTROL of Cephalon shall occur if (i)
any person or entity not an Affiliate of Cephalon acquires directly or
indirectly the beneficial ownership of any voting security of Cephalon, or if
the percentage ownership of such person or entity in the voting securities of
Cephalon is increased through stock redemption, cancellation or other
recapitalization, and immediately after such acquisition or increase such person
or entity is, directly or indirectly, the beneficial owner of voting securities
representing fifty percent (50%) or more of the total voting power of all of the
then-outstanding voting securities of Cephalon, (ii) the consummation of a
merger, consolidation, recapitalization, or reorganization of Cephalon, other
than any such transaction which would result in stockholders or equity holders
of Cephalon or an Affiliate of Cephalon immediately prior to such transaction
owning at least fifty percent (50%) of the outstanding securities of the
surviving entity in such transaction immediately following such transaction, or
(iii) the stockholders or equity holders of Cephalon shall approve a plan of
complete liquidation of Cephalon or an agreement for the sale or disposition by
Cephalon of all or a substantial portion of Cephalon’s assets, other than
pursuant to the transaction as described above or to an Affiliate.

 

1.13.                        CNS 500 SALES FORCE REPRESENTATIVE shall mean the
five hundred (500) or more field-based sales representatives employed by TPNA or
TPA who as of the Effective Date promote TPNA’s insomnia product ROZEREM® and
who are not Excel 250 Sales Representatives. CNS 500 Sales Force Representatives
shall mean all such field-based sales representatives.

 

1.14.                        CNS 500 INCENTIVE PLAN PRODUCT WEIGHTING shall have
the meaning set forth in Section 5.5(c)(i).

 

1.15.                        CODE OR CODES shall mean the Code on Interactions
with Healthcare Professionals promulgated by the Pharmaceutical Research and
Manufacturers of America (PhRMA) and the American Medical Association Guidelines
on Gifts to Physicians, as either of the foregoing may be amended.

 

1.16.                        CO-PROMOTION shall mean those promotional
activities undertaken by a pharmaceutical company’s sales force in concert with
at least one other pharmaceutical company’s sales force to implement the
marketing and sales plans with respect to a particular prescription
pharmaceutical product under a single trademark. When used as a verb, Co-Promote
shall mean to engage in such activities.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

1.17.                        COST OF MANUFACTURE shall mean, with respect to a
product, Cephalon’s fully allocated manufacturing and packaging (including
overhead costs) cost directly applied by Cephalon to such product calculated on
a consistent basis in accordance with GAAP, and shall also include all
production costs. Cost of Manufacture shall not include any manufacturing
variances due to idle (other than planned maintenance shutdowns) plant capacity
or allocable to other products or any profit related to intercompany transfer
pricing.

 

1.18.                        DETAIL or DETAILING shall mean a face-to-face
meeting, between (i) a Sales Representative of the applicable Party, meeting
minimum professional standards of a four-year college degree (B.A., B.S. or
equivalent), and (ii) a health care professional with prescribing authority,
during which a presentation of the Product’s attributes is orally presented in a
manner consistent with the quality of such presentations made by a Party’s
professional representatives for such Party’s other products. A FIRST POSITION
DETAIL shall mean a Detail where the presentation of such Product during the
Detail is the first presentation made and is the presentation on which the most
time is spent during such meeting. A SECOND POSITION DETAIL shall mean a Detail
where the presentation of a Product during the Detail is the presentation on
which the second most amount of time is spent during such meeting. When used as
a verb, Detail shall mean to engage in a Detail.

 

1.19.                        EFFECTIVE DATE shall mean the date upon which this
Agreement becomes effective and shall be the date first written above.

 

1.20.                        ESTIMATED BASELINE NET SALES shall mean (i) for the
first Agreement Year [**], (ii) for all subsequent Agreement Years [**], and
(iii) for each twelve (12) month period during the Sunset Royalty Period [**].

 

1.21.                        EXCEL 250 SALES FORCE REPRESENTATIVE shall mean the
two hundred fifty (250) or more field-based sales representatives employed by
TPNA or TPA who as of the Effective Date are not CNS 500 Sales Force
Representatives. Excel 250 Sales Force Representatives shall mean all such
field-based sales representatives.

 

1.22.                        EXCEL 250 INCENTIVE PLAN PRODUCT WEIGHTING shall
have the meaning set forth in Section 5.5(c)(ii).

 

1.23.                        FDA shall mean the United States Food and Drug
Administration and any successor agency thereto.

 

1.24.                        FIRST COMMERCIAL SALE OF NUVIGIL shall mean the
first shipment of commercial quantities of Nuvigil sold to a Third Party by
Cephalon or its sublicensees in the Territory after receipt of Marketing
Authorization for Nuvigil in the Territory. Sales for test marketing, sampling
and promotional uses, clinical trial purposes or compassionate or similar uses
shall not be considered to constitute a First Commercial Sale of Nuvigil.

 

1.25.                        GAAP shall mean Generally Accepted Accounting
Principles in the United States.

 

1.26.                        GROSS SALES shall mean gross shipments of the
Products in the Territory as invoiced by Cephalon, excluding any deductions
including, without limitation, deductions for

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

prompt payment discounts, wholesaler discounts, returns, coupons (including
those provided in connection with patient assistance programs) whether reserved,
actually presented or otherwise, Medicaid discounts, Medicare Part D discounts,
and managed care and governmental contracts.

 

1.27.                        GROSS TO NET FACTOR shall mean [**] unless adjusted
by the Steering Committee due to legislative, governmental, administrative or
other regulatory changes to formulas for mandated discounts to governmental
customers. For the avoidance of doubt, an adjustment shall not be made in the
case of changes in discount exposure (a) that are unrelated to new legislation
or governmental, administrative or other regulatory actions or (b) that are
discretionary.

 

1.28.                        INCREMENTAL NET SALES shall mean Net Sales for the
applicable Agreement Year minus the Estimated Baseline Net Sales for such
applicable Agreement Year.

 

1.29.                        INITIAL TERM shall have the meaning set forth in
Section 3.1.

 

1.30.                        INVENTORY CHANGE for a particular Agreement Year
and each year during the Sunset Royalty Period shall mean [**]. Attached as
Schedule 1.30(A) is a template for the calculation of Inventory Change. Also
attached as Schedule 1.30(B) is a template showing the supporting data for
Schedule 1.30(A).

 

1.31.                        INVENTORY CHANGE TRUE-UP shall have the meaning set
forth in Section 4.6(b).

 

1.32.                        JOINT CO-PROMOTION ACTIVITIES shall have the
meaning set forth in Section 5.4.

 

1.33.                        MARKETING ADVISORY COMMITTEE shall mean the
committee established and conducted in accordance with the procedures set forth
in Article 5.

 

1.34.                        MARKETING AUTHORIZATION shall mean, with respect to
the Territory, the regulatory authorization required to market and sell a
Product in the Territory as granted by FDA.

 

1.35.                        NDA shall mean a New Drug Application for a Product
in accordance with the requirements of the FDA.

 

1.36.                        NET SALES shall mean Gross Sales multiplied by the
Gross to Net Factor.

 

1.37.                        NUVIGIL shall mean Cephalon’s Nuvigil®
(armodafinil) single-isomer formulation of modafinil product in all dosages and
for all indications approved by FDA at any time during the Term.

 

1.38.                        PARTY(IES) shall mean each of Cephalon and TPNA.

 

1.39.                        PRIMARY DETAIL EQUIVALENT (“PDE”) shall mean a
numerical amount that scores the value of Details performed by Sales
Representatives as follows:  [**] for each First Position Detail and [**] for
each Second Position Detail.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

1.40.                        PRODUCT shall mean Provigil or Nuvigil. PRODUCTS
shall mean Provigil and Nuvigil. For purposes of clarification, Nuvigil shall
not be deemed a Product for purposes of this Agreement until immediately
following the First Commercial Sale of Nuvigil.

 

1.41.                        PROMOTION means those promotional activities
undertaken by a pharmaceutical company’s sales force to implement the marketing
and sales plans with respect to a particular prescription product under a single
trademark. When used as a verb, “Promote” shall mean to engage in such
activities.

 

1.42.                        PROMOTIONAL MATERIALS shall mean all written,
printed, video or graphic advertising, promotional, training and communication
materials (other than labeling for the Products) for marketing, advertising,
promotion and sale of the Products for use in the Territory by (i) Sales
Representatives or (ii) advertisements or direct mail pieces.

 

1.43.                        PROVIGIL shall mean Cephalon’s Provigil®
(modafinil) product for the improvement of wakefulness in patients with
excessive sleepiness associated with narcolepsy, obstructive sleep
apnea/hypopnea syndrome, and shift work sleep disorder in all dosages and for
all indications approved by FDA at any time during the Term.

 

1.44.                        OIG GUIDANCE shall have the meaning set forth in
Section 2.3.

 

1.45.                        QUARTERLY ESTIMATED BASELINE NET SALES AMOUNT shall
mean the amount equal to [**].

 

1.46.                        ROYALTY PAYMENT shall have the meaning set forth in
Section 4.1.

 

1.47.                        ROZEREM TARGET PHYSICIANS shall mean those
physicians in the existing call plan of the CNS 500 Sales Force Representatives,
which consists primarily of primary care physicians, psychiatrists and
neurologists. It is understood that TPNA may amend such call plan from time to
time based on TPNA’s then current assessment of the optimal list of central
nervous system market targets in primary care, psychiatry and neurology.

 

1.48.                        SALES REPRESENTATIVE shall mean a CNS Sales Force
Representative, an Excel 250 Sales Force Representative or a Cephalon Provigil
Sales Force Representative. Sales Representatives shall mean the CNS Sales Force
Representatives, the Excel 250 Sales Force Representatives and the Cephalon
Provigil Sales Force Representatives.

 

1.49.                        STEERING COMMITTEE shall have the meaning set forth
in Section 5.6.

 

1.50.                        SUNSET ROYALTY PAYMENT shall have the meaning set
forth in Section 4.2.

 

1.51.                        SUNSET ROYALTY PERIOD shall mean the three (3) year
period of time following the Initial Term.

 

1.52.                        TARGET AUDIENCE shall mean the Rozerem Target
Physicians, the TPNA Provigil Target Physicians and the Cephalon Provigil Target
Physicians, as the case may be.

 

1.53.                        TERM shall have the meaning set forth in Section
3.1.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

1.54.                        TERRITORY shall mean the United States of America,
its territories and possessions, including Puerto Rico.

 

1.55.                        THIRD PARTY(IES) shall mean any person or entity
other than Cephalon and TPNA or their Affiliates.

 

1.56.                        TOTAL SUNSET ROYALTY BASE shall mean the sum of
Royalty Payments paid to TPNA hereunder for the [**] prior to the expiration of
the Initial Term or termination of this Agreement, as applicable.

 

1.57.                        TPA shall mean Takeda Pharmaceuticals America,
Inc., a wholly-owned subsidiary of TPNA.

 

1.58.                        TPNA DETAIL REQUIREMENTS shall have the meaning set
forth in Section 2.2(b).

 

1.59.                        TPNA PROVIGIL TARGET PHYSICIANS shall mean those
physicians determined by the Marketing Advisory Committee to which the Excel 250
Sales Force Representatives will promote the Products. The Marketing Advisory
Committee shall target such physicians in a commercially reasonable manner to
maximize sales of the Products during the Term.

 

2.                                       CO-PROMOTION

 

2.1.                              GRANT OF RIGHTS.

 

(a)                                  Cephalon grants to TPNA the exclusive
non-sublicensable (except as to TPA) right to Co-Promote the sale of Provigil in
the Territory to the Rozerem Target Physicians utilizing the CNS 500 Sales Force
Representatives and to the TPNA Provigil Target Physicians utilizing the Excel
250 Sales Force Representatives, subject to (i) Cephalon’s right to Co-Promote
Provigil in the Territory to the Cephalon Provigil Target Physicians utilizing
the Cephalon Provigil Sales Force Representatives and (ii) all the other terms
and conditions of this Agreement. Cephalon shall retain exclusively all of its
rights with respect to Provigil outside the Territory and TPNA shall have no
rights with respect to Provigil outside the Territory as a result of the
execution or performance of this Agreement.

 

(b)                                 Cephalon shall not grant any rights that
permit or authorize any Third Party during the Term to Promote, sell or Detail
Provigil in the Territory without TPNA’s prior written consent. TPNA shall have
no other rights relating to Provigil except as specified in this Agreement.
Cephalon grants to TPNA a fully paid license to use the Cephalon trademarks
relating to the Products in the Territory during the Term in connection only
with the marketing and promotion of the Products as contemplated in this
Agreement, subject to Cephalon retaining full rights to use the Cephalon
trademarks relating to the Products in the Territory, and without limiting in
any way Cephalon’s rights with respect to the Cephalon trademarks outside the
Territory. Cephalon shall not use the Takeda logo or any trademark registered
for use in connection with TPNA’s business without TPNA’s prior written consent.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

2.2.                              EFFORTS.

 

(a)                                  TPNA shall deploy the CNS 500 Sales Force
Representatives and the Excel 250 Sales Force Representatives, and Cephalon
shall deploy the Cephalon Provigil Sales Force Representatives, in an effort to
promote effectively and conduct Details of Provigil in accordance with the terms
of this Agreement and the instructions of the Marketing Advisory Committee. Both
Cephalon and TPNA shall use reasonable commercial efforts consistent with
accepted pharmaceutical industry business practices to maximize sales of the
Products during the Term and in conducting their respective promotional and
Detailing activities hereunder.

 

(b)                                 (i) TPNA shall cause the CNS 500 Sales Force
Representatives and the Excel 250 Sales Force Representatives to conduct the
total Details required (“TPNA DETAIL REQUIREMENTS”) to be performed by such
Sales Representatives during the Term as set forth on Schedule 2.2(b) and (ii)
Cephalon shall cause the Cephalon Provigil Sales Force Representatives to
conduct the total Details required (“CEPHALON DETAIL REQUIREMENTS”) to be
performed by such Sales Representatives during the Term as set forth on Schedule
2.2(b).

 

(c)                                  During the Term and subject to Section
10.1, each CNS 500 Sales Force Representative shall promote [**], provided that
[**] are targeted at the Rozerem Target Physicians.

 

(d)                                 During the Term and subject to Section 10.1,
each Excel 250 Sales Force Representative shall promote [**], provided that [**]
are targeted at the TPNA Provigil Target Physicians.

 

(e)                                  During the Term and subject to Section
10.1, each Cephalon Provigil Sales Force Representative shall promote [**],
provided that [**] are targeted at the Cephalon Provigil Target Physicians.

 

(f)                                    The Parties acknowledge and agree that
(i) some or all of TPNA’s obligations hereunder may be performed by TPA, and
(ii) in no event will TPNA perform or permit any of its Affiliates to perform
Details outside the fifty (50) states of the United States of America and the
District of Columbia. To the extent that TPNA causes or permits TPA to perform
any of TPNA’s obligations under this Agreement, (I) TPNA hereby unconditionally
guarantees the performance of all such obligations in accordance with the terms
of this Agreement, subject only to TPNA’s rights and remedies hereunder, and
(II) TPNA shall cause TPA to comply with all of the terms, provisions and
conditions contained in this Agreement that would be applicable to TPNA in the
performance of such obligations.

 

(g)                                 TPNA agrees that in its Promotion of the
Products it will not negatively position the Products in any oral presentation
or Promotional Materials. Likewise, Cephalon agrees that in its promotional
practices it will not negatively position Rozerem in any oral presentation or
Promotional Materials. Notwithstanding the previous two sentences, nothing
contained herein shall prevent either party from complying with applicable laws
and regulations, including regulatory requirements relating to fair balance.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

2.3.                              COMPLIANCE WITH LAW. Each of Cephalon and TPNA
agree that in promoting the Products and performing Details, such Party shall
comply with applicable laws and regulations applicable to the marketing, sale
and promotion of pharmaceutical products (including without limitation the
Prescription Drug Marketing Act (“PDMA”), Federal Health Care Program
Anti-Kickback Law (42 U.S.C. ss.1320a-7b), the Health Insurance Portability and
Accountability Act of 1996), FDA laws and regulations, the Codes, and the terms
of this Agreement. No Party shall be required to undertake any obligation, or
incur any cost or reimbursement obligation, in connection with any activity
under this Agreement that such Party believes, in good faith, may violate any
applicable law, regulation or Code. Consistent with the “Compliance Program
Guidance for Pharmaceutical Manufacturers,” published by the Office of Inspector
General, U.S. Department of Health and Human Services (the “OIG Guidance”), each
Party agrees to maintain a compliance program with respect to its promotional
and sales activities pursuant to this Agreement containing all of the elements
described in such guidance document.

 

3.                                       TERM, TERMINATION AND RENEGOTIATION

 

3.1.                              TERM. This Agreement shall commence on the
Effective Date (it being understood and agreed that TPNA shall not be obligated
to cause the CNS 500 Sales Force Representatives to perform Details prior to
July 5, 2006 and to cause the Excel 250 Sales Force Representatives to perform
Details prior to January 1, 2007) and shall terminate at 11:59 p.m. Eastern
Standard Time on June 30, 2009, unless earlier terminated pursuant to Section
3.2 (the “INITIAL TERM”). After the Initial Term, this Agreement may only be
renewed by agreement of the Parties in writing (the “INITIAL TERM” and any
renewal terms are collectively referred to as the “TERM”).

 

3.2.                              EARLY TERMINATION.

 

(a)                                  Each Party shall have the right to
terminate this Agreement before the end of the Term, so long as any notice or
cure period required under this Section 3.2(a) expires prior to the end of the
Term, (i) subject to Section 5.6, upon a material breach of this Agreement by
the other Party where such breach is not cured within ninety (90) days following
the other Party’s receipt of written notice of such breach, (ii) upon the
withdrawal of Marketing Authorization for a Product or upon the withdrawal of
the Product by Cephalon due to a serious life-threatening health and/or safety
concern, but, in each case, only if the Net Sales of such Product represented
[**] for the Products during the [**] immediately preceding such withdrawal,
(iii) upon the bankruptcy or insolvency, or the making or seeking to make or
arrange an assignment for the benefit of creditors of the other Party, or the
initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of such Party’s property that is not
discharged within ninety (90) days, (iv) upon sixty (60) days written notice
delivered to the other Party if Net Sales for the first Agreement Year are [**]
or for the second Agreement Year [**], (v) upon thirty (30) days prior written
notice delivered to the other Party within sixty (60) days after a Change of
Control of Cephalon occurs; provided however, TPNA may only exercise such
termination right if such Change of Control places TPNA at a competitive
disadvantage with respect to a Third Party product that directly competes [**]
immediately preceding such Change of Control; or (vi) upon thirty (30) days
written notice delivered to the other Party within thirty (30) days after (1)
the launch in the Territory of a FDA-

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

approved generic version of either of the Products and (2) a decline in the Net
Sales of the Products over [**] immediately preceding such launch; or (vii) upon
the occurrence of serious Adverse Events related to the use of a Product that
cause a Party to reasonably conclude that the continued use of such Product by
patients will result in serious life-threatening health and/or safety concerns,
but only if the Net Sales of such Product represented [**]immediately preceding
such conclusion; provided, however, if the Product that has the occurrence of
serious Adverse Events has Net Sales that [**] immediately preceding such
conclusion, then TPNA may cease promotion of only such Product having the
occurrence of serious Adverse Events.

 

(b)                                 Effect of Early Termination.

 

(i)                                     In the event this Agreement is
terminated by Cephalon pursuant to clause (iv) of Section 3.2(a), then TPNA
shall be entitled to receive from Cephalon [**]. Payments under this Section
3.2(b)(i) shall be made in accordance with Sections 4.2(b)(i) and (d).

 

(ii)                                  In the event this Agreement is terminated
by TPNA pursuant to clause (v) of Section 3.2 (a), then TPNA shall be entitled
to receive from Cephalon the Sunset Royalty Payments. Payments under this
Section 3.2(b)(ii) shall be made in accordance with Sections 4.2(a), (b)(i), (c)
and (d).

 

(iii)                               For the avoidance of doubt, in the event
this Agreement is terminated pursuant to Section 3.2(a) during the first
Agreement Year, for the purpose of payments required under Section 3.2(b)(i) and
(ii) [**].

 

(iv)                              In the event this Agreement is terminated by
Cephalon pursuant to clause (v) of Section 3.2(a) during [**]. Payment due to
TPNA under this Section 3.2(b)(iv) shall be paid by Cephalon within thirty (30)
days following the effective date of termination of this Agreement.

 

4.                                       FEES AND PAYMENTS

 

4.1.                              ROYALTY ON INCREMENTAL NET SALES. TPNA, in
consideration for the performance of its obligations hereunder, shall be
entitled to receive from Cephalon one of the following royalty payments (the
“ROYALTY PAYMENT”):  (i) during the Term when only Provigil is being sold, a
royalty payment equal to [**], or (ii) during the Term when the Products are
being sold, a royalty payment equal to [**]. The amount of such Royalty Payment
shall be determined and paid on a quarterly basis and shall be calculated
following each calendar quarter of an Agreement Year by [**]. No Royalty Payment
for a calendar quarter shall be made if [**]. Cephalon shall provide TPNA with
written statements as provided in Section 4.5. All Royalty Payments required to
be paid by Cephalon shall be paid by Cephalon within ten (10) Business Days
following Cephalon’s delivery of the written statement of the Net Sales of the
Products and Royalty Payment amount for a calendar quarter or such shorter
period. In the event this Agreement is terminated pursuant to Section 3.2(a), a
pro-rated quarterly Royalty Payment will be due to TPNA at the close of the
quarter in which such termination becomes effective if the amount calculated in
the immediately following sentence is positive. The amount of such Royalty
Payment, if any, will be calculated by [**].

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

4.2.                              SUNSET ROYALTY PAYMENTS.

 

(a)                                  Except as otherwise provided in this
Section 4.2 and as contemplated in Section 3.2, in the event that this Agreement
is not renewed by the Parties beyond June 30, 2009, TPNA shall be entitled to
receive from Cephalon the following additional payments (each a “SUNSET ROYALTY
PAYMENT,” and together the “SUNSET ROYALTY PAYMENTS”): [**]. The amount of such
Sunset Royalty Payment shall be determined and paid on a quarterly basis and
shall be calculated following each three (3) month period during the Sunset
Royalty Period by [**]. No Sunset Royalty Payment for any three (3) month period
shall be made if [**].

 

(b)                                 Cephalon’s obligation to make Sunset Royalty
Payments is subject to the following: (i) the Sunset Royalty Payments will be
made every three (3) months during the Sunset Royalty Period, and (ii) except as
provided in Section 3.2(b), TPNA shall not be entitled to receive, and Cephalon
shall not be obligated to make, any Sunset Royalty Payments if this Agreement is
terminated prior to July 1, 2009.

 

(c)                                  The total Sunset Royalty Payments shall not
exceed the following amounts:  [**].

 

(d)                                 Cephalon shall provide TPNA with written
statements as provided in Section 4.5. All Sunset Royalty Payments required to
be paid by Cephalon shall be paid by Cephalon within ten (10) Business Days
following Cephalon’s delivery of the written statements.

 

4.3.                              PAYMENTS. All payments under this Agreement
shall be in U.S. dollars in immediately available funds, and, unless instructed
otherwise by the receiving Party, shall be made via wire transfer to the account
designated from time to time by the receiving Party.

 

4.4.                              TAXES. Unless otherwise required by law, each
Party shall be responsible for paying and reporting all of its own taxes and
fees, including without limitation income taxes, withholding taxes, payroll
taxes, franchise taxes and all taxes and fees in connection with the Party
conducting business in any jurisdiction.

 

4.5.                              REPORTS. Within thirty (30) days following the
end of each calendar quarter of each Agreement Year and each three (3) month
period during the Sunset Royalty Period, Cephalon shall provide TPNA with
written statements containing a calculation of the Net Sales for such quarter or
three (3) month period, a calculation of the Royalty Payment for such quarter or
Sunset Royalty Payment for such three (3) month period, and the date and amount
of any price increases in the Products, if any, during such quarter or three (3)
month period. Examples of the required written statements are attached as
Schedules 1.30(A) and 1.30(B), and each Party shall provide the information
identified in the Schedules.

 

4.6.                              ROYALTY PAYMENT AND INVENTORY CHANGE TRUE-UPS.

 

(a)                                  Within sixty (60) days following the end of
each Agreement Year during the Term and the end of each twelve (12) month period
during the Sunset Royalty Period, if any, Cephalon shall determine the actual
Royalty Payments or Sunset Royalty Payments earned during such Agreement Year or
twelve (12) month period. The actual Royalty Payments earned or Sunset Royalty
Payments earned will be calculated as [**]  In the event that the actual

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

Royalty Payments or Sunset Royalty Payments earned for the applicable period are
more than the sum of the quarterly Royalty Payments or the sum of the quarterly
Sunset Royalty Payments paid for such period, then Cephalon shall pay to TPNA an
amount equal to the actual earned amount minus the paid amount as provided in
subsection (c) below. In the event that the actual Royalty Payments earned or
Sunset Royalty Payments earned for the applicable period are less than the sum
of the quarterly Royalty Payments or the sum of the quarterly Sunset Royalty
Payments paid for such period, then TPNA shall pay to Cephalon an amount equal
to the paid amount minus the actual earned amount as provided in subsection (c)
below.

 

(b)                                 Within sixty (60) days following the end of
each Agreement Year during the Term and the end of each twelve (12) month period
during the Sunset Royalty Period, if any, the Parties shall determine the
Inventory Change True-Up. The INVENTORY CHANGE TRUE-UP shall be calculated as
follows:  the Inventory Change for the applicable Agreement Year or twelve (12)
month period during the Sunset Royalty Period, multiplied by the applicable
royalty rate. In the event that the Inventory Change True-Up is positive, then
Cephalon shall pay to TPNA an amount equal to the actual earned amount minus the
paid amount as provided in subsection (c) below. In the event that the Inventory
Change True-Up is negative, then TPNA shall pay to Cephalon an amount equal to
the paid amount minus the actual earned amount as provided in subsection (c)
below. TPNA will restate historical figures to the beginning of the Term or
Sunset Royalty Period for any IMS methodology change that occurs during the Term
or Sunset Royalty Period respectively, or IMS corrections applicable to such
periods. Cephalon will prepare a calculation of the Inventory Change using units
of the Products held by wholesale customers as reported to Cephalon by its
wholesale customers. To the extent the two methods differ such that the payment
to either Party would vary by more than [**] over a twelve (12) month period,
Cephalon shall propose a settlement to the Marketing Advisory Committee.

 

(c)                                  Cephalon shall deliver to TPNA its
calculations of the actual Royalty Payments and Sunset Royalty Payments earned
and the Inventory Change True-Up pursuant to Sections 4.6(a) and 4.6(b) in
writing using the formats shown in Schedules 1.30(A) and 1.30(B) and shall
include the net amount due by either TPNA or Cephalon to the other Party in such
writing. The Party owing shall make the payment due within ten (10) Business
Days of TPNA’s receipt of Cephalon’s written calculations.

 

5.                                       CO-PROMOTION MANAGEMENT AND NUVIGIL
RIGHTS

 

5.1.                              (a)                                  MARKETING
ADVISORY COMMITTEE. Within thirty (30) days after the Effective Date, Cephalon
and TPNA shall assemble a team of appropriate personnel from both Cephalon and
TPNA (the “MARKETING ADVISORY COMMITTEE”) to plan the ongoing sales and
promotional strategies and to review and direct such activities for the Products
in the Territory. The Marketing Advisory Committee shall consist of an equal
number of representatives from each of Cephalon and TPNA, not to exceed a total
of [**] representatives. Cephalon shall designate one of its representatives on
the Marketing Advisory Committee to serve as its chairperson and TPNA shall
designate one of its representatives on the Marketing Advisory Committee to
serve as its vice-chairperson. The Marketing Advisory Committee may from time to
time include additional non-voting ad-hoc representatives from either Party on
specific issues as the need arises. As appropriate, the Marketing Advisory
Committee may establish one or more sub-committees to act on matters that may
arise between meetings of the

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

Marketing Advisory Committee or to consider matters that would be more
effectively considered by a smaller committee.

 

(b)                                 The representatives of each Party serving on
the Marketing Advisory Committee shall collectively have one vote on all matters
considered by the Marketing Advisory Committee. In the event that the members of
the Marketing Advisory Committee are unable to agree on any matter, such matter
shall be submitted to the senior marketing officer of each Party, who shall meet
in person or by telephone within seven (7) Business Days to review and resolve
such matter. If the senior marketing officers of the Parties are not able to
resolve such matter, the chairperson of the Marketing Advisory Committee shall
make a final decision with respect to such matter that shall be binding on the
Parties, subject to: (i) the exceptions provided in Section 5.8, and (ii) the
right of either Party to require a disputed matter that is likely, in such
Party’s reasonable judgment, to have a material adverse impact on a Party or its
Sales Representatives to be submitted to the Steering Committee for resolution.

 

5.2.                              RESPONSIBILITIES OF MARKETING ADVISORY
COMMITTEE.

 

(a)                                  Except as provided in Section 5.8, the
Parties agree that Cephalon will have final planning, oversight, performance
evaluation and decision-making authority and responsibility for all sales,
marketing and promotional activities related to the Products. TPNA will have the
opportunity, through the Marketing Advisory Committee, to confer with and advise
Cephalon on such sales, marketing and promotional matters, provided, however,
that TPNA will not, without the prior written consent of Cephalon (which consent
shall not be unreasonably withheld), initiate any advisory boards, speaker
training programs, provide any grants, conduct any primary market research or
any other programs with respect to the Products. Subject to the foregoing, the
following marketing and promotional matters, inter alia, will be considered by
the Marketing Advisory Committee: (i) the fundamental marketing and promotional
strategies; (ii) the development of a comprehensive annual marketing plan; (iii)
the establishment and implementation of appropriate sales and marketing
policies, programs, and procedures; (iv) the development of strategies,
policies, and objectives for managed care and professional services
representatives; (v) the development and monitoring of individual and area
performance measures for all field sales activities; (vi) establishment and
monitoring of the Products sampling practices; (vii) establishment of
requirements for and regularly review prescription tracking, call reporting, and
other secondary market data; (viii) development of marketing and Promotional
Materials such as product detail aids, advertising, promotional give-aways,
speaker kits, and direct mail; (ix) establishment as appropriate of
supplementary non-personal promotional programs such as compliance,
telemarketing and internet activities; (x) development of professional/medical
education programs including seminars, symposia, participation at professional
and medical conferences, and conventions, physician advocacy programs, and event
marketing programs; and (xi) the determination of the TPNA Provigil Target
Physicians; and (xii) planning and coordinating public relations activities for
the Products.

 

(b)                                 Notwithstanding anything set forth above in
Section 5.2(a), Cephalon shall bear final responsibility for (i) determining
pricing for the Products, and (ii) ensuring that the Promotional Materials and
labeling comply with the Federal Food, Drug and Cosmetic Act and all other
applicable laws and regulations; provided, however, pursuant to Section 5.8,
TPNA shall have the right to decline to use any Promotional Material or item.
For the avoidance of

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

doubt, Cephalon solely shall make all decisions regarding the pricing of the
Products to all channels of trade (including, without limitation, chargebacks,
rebates, discounts, credits, free goods or any other matter affecting the
ultimate prices to Third Parties) and under no circumstances shall any such
pricing matter be discussed by the Parties.

 

5.3.                              MEETINGS OF MARKETING ADVISORY COMMITTEE.
Meetings of the Marketing Advisory Committee shall be held [**] commencing with
the first meeting to occur within thirty (30) days following the Effective Date
or more often as determined by the Marketing Advisory Committee. The location of
Marketing Advisory Committee meetings and whether to hold them via
teleconference and/or videoconference shall be determined by the Marketing
Advisory Committee, provided one Party does not bear an undue travel burden.
Minutes of each Marketing Advisory Committee meeting shall be transcribed and
issued by a designee of the Committee within ten (10) Business Days after each
meeting and shall be approved by the chairperson and vice-chairperson not later
than the first order of business at the immediately succeeding Marketing
Advisory Committee meeting. Each Party shall bear its own expenses in connection
with attending meetings of the Marketing Advisory Committee. The Marketing
Advisory Committee shall also establish a procedure for either (i) calling
special interim meetings of the Marketing Advisory Committee in the event a need
for Marketing Advisory Committee decisions arises between regularly scheduled
meetings or (ii) establishing a process for making such interim decisions.

 

5.4.                              JOINT CO-PROMOTION ACTIVITIES. Subject to the
overall marketing and promotional plan for the Products established by Cephalon
and considered by the Marketing Advisory Committee, each of Cephalon and TPNA
shall be responsible for performing the Co-Promotion activities described below
(the “JOINT CO-PROMOTION ACTIVITIES”), in each case in accordance with the
requirements established in this Agreement. Accordingly, except as otherwise
provided in this Agreement, each Party shall fully bear all of the costs
incurred by such Party in connection with such Party’s performance of the Joint
Co-Promotion Activities.

 

(a)                                  FIELD SALES. The Marketing Advisory
Committee shall determine and adjust as necessary the physician targets and call
activities of the Excel 250 Sales Force Representatives. Each Party shall
maintain records of each Product Detail by its Sales Representatives using a
call document which records the name and address of the member of the Target
Audience, the date and position of the Product Detail and shall supply a monthly
record of the number of total Product Details to the other Party within sixty
(60) days of the end of each month in a form to be established by the Marketing
Advisory Committee.

 

(b)                                 SAMPLING AND PROMOTIONAL MATERIALS.

 

(i)                                     The Marketing Advisory Committee shall
determine the appropriate level of sampling and Promotional Materials per member
of the Target Audience, consistent with Cephalon’s sampling practices on the
Effective Date and subject to Section 5.8. All sample distribution and storage
shall be conducted by Cephalon in accordance with the PDMA. Any record-keeping
and/or reporting obligations of either Party shall be conducted by such Party in
accordance with PDMA, if applicable. Cephalon shall supply a monthly record to
TPNA of the number of sample units requested by each Party and fulfilled on
behalf of each

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

Party per member of the Target Audience within sixty (60) days of the end of
each month in a form to be established by the Marketing Advisory Committee.

 

(ii)                                  TPNA shall not be required to commence
sampling activities to physicians until it has (1) completed validation of
Cephalon’s internal sampling procedures and/or an audit of the Third Party
vendor who will be providing sampling distribution services, and (2) established
its own internal procedures relating to sampling the Products. TPNA shall
complete such validation activities and establish such procedures prior to July
17, 2006. TPNA shall perform sampling activities to mid-level health care
practitioners only after establishing its own internal procedures supporting
such sampling activities, provided that TPNA shall establish such procedures
prior to July 31, 2006. Notwithstanding anything to contrary contained in this
Section 5.4(b)(ii), if TPNA identifies a material issue while conducting such
validation activities, TPNA shall provide Cephalon with prompt written notice of
such material issue(s) and the Parties shall mutually agree upon an extension of
the applicable deadline(s). Not later than ten (10) Business Days after the
Effective Date, the Parties shall agree on any procedures to fulfill sampling
reporting obligations to the FDA or the Drug Enforcement Agency.

 

(c)                                  SALES FORCE TRAINING. Cephalon’s training
managers will provide initial training to [**] TPNA sales force trainers.
Cephalon and TPNA will each pay their own expenses associated with such initial
training. Thereafter, Cephalon and TPNA will each be responsible for conducting
training of their own sales forces, at their own expense, subject to Section
5.4(d) with respect to training materials.

 

(d)                                 REIMBURSEMENT OF COSTS. TPNA agrees that
certain of the Joint Co-Promotion Activities will be primarily undertaken by
Cephalon on behalf of both Parties, and TPNA shall reimburse Cephalon for the
following incremental out-of-pocket costs actually incurred by Cephalon on
TPNA’s behalf:

 

(i)                                     materials shipped to TPNA’s warehouse: 
marketing and promotion materials (sales aids, premiums, speaker kits, reprints,
etc.); and training materials; and

 

(ii)                                  samples (and related shipping costs)
requested by TPNA’s Sales Representatives at Cephalon’s Cost of Manufacture;

 

(iii)                               program costs due to increased physician
reach including but not limited to:  direct mail; medical education; dinner
speaker programs; medical symposia; medical meetings and similar activities
approved by the Marketing Advisory Committee; and Phase IV clinical trials.

 

The Parties acknowledge that TPNA’s reimbursement obligations are intended to
correspond to those costs which are incremental based on TPNA’s Co-Promotion
obligations hereunder and not to those costs which Cephalon would have incurred
regardless of such Co-Promotion obligations. In each Agreement Year an initial
budget for the reimbursable items listed above will be set by the Marketing
Advisory Committee and will be approved by the Steering Committee. TPNA’s
obligation to reimburse Cephalon under, or make direct payments in connection
with, this Article 5 shall not exceed [**] for each Agreement Year during the
Term

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

without the prior written agreement of TPNA. For the avoidance of doubt, in
addition to reimbursement for the items noted above, TPNA’s cap on expenses
noted in the previous sentence shall include amounts paid directly by TPNA for
dinner speaker programs or such other promotional materials or programs that the
Parties agree TPNA will handle directly.

 

Cephalon shall submit a detailed invoice to TPNA within thirty (30) days
following the end of each calendar quarter for all reimbursable items hereunder
delivered to TPNA during such quarter. TPNA will pay such invoice within thirty
(30) days following receipt thereof.

 

5.5.                              OTHER CO-PROMOTION MATTERS.

 

(a)                                  BOOKING OF SALES REVENUE. Cephalon shall
record on its books all revenue from Gross Sales and Net Sales of the Products.

 

(b)                                 PACKAGING. Cephalon shall have the
responsibility for selecting and approving all packaging materials.

 

(c)                                  SALES INCENTIVE PLAN.

 

(i)                                     TPNA will structure the incentive
compensation plan of the CNS 500 Sales Force so that the Products will provide
[**] of the total target incentive earnings potential for each CNS 500 Sales
Force Representative (the “CNS 500 Incentive Plan Product Weighting”). TPNA will
monitor the actual aggregate incentive payout percentage to the CNS 500 Sales
Force Representatives for the Products. If in the six (6) month period ending
December 31, 2006 or in any six (6) month period ending March 31 or September 30
during the Term, the actual aggregate incentive payout percentage to the CNS 500
Sales Force for the Products is [**] (the “CNS Incentive Payout Variance”), then
an adjustment will be made to the CNS Incentive Plan Product Weighting for the
subsequent six (6) month period. If the CNS Incentive Payout Variance is [**],
then such adjustment shall be [**]. If the CNS Incentive Payout Variance is
[**], then such adjustment shall be [**]. If the actual aggregate incentive
payout to the CNS 500 Sales Force Representatives for the Products is [**], TPNA
may, at its sole option, adjust the CNS 500 Incentive Plan Product Weighting for
the subsequent six (6) month period in the same manner as described above;
provided, however, in no case shall the CNS Incentive Plan Product Weighting be
[**]. For the avoidance of doubt, the CNS Incentive Payout Variance shall be
calculated [**]. By way of example, [**].

 

(ii)                                  TPNA will structure the incentive
compensation plan of the Excel 250 Sales Force so that the Products will provide
[**] of the total target incentive earnings potential for each Excel 250 Sales
Force Representative (the “Excel 250 Incentive Plan Product Weighting”). TPNA
will monitor the actual aggregate incentive payout percentage to the Excel 250
Sales Force Representatives for the Products. If in the six (6) month period
ending June 30, 2007 or in any six (6) month period ending March 31 or September
30 during the Term where the Excel 250 Sales Force is deployed, the actual
aggregate incentive payout percentage to the Excel 250 Sales Force for the
Products is [**] (the “Excel Incentive Payout Variance”), then an adjustment
will be made to the CNS Incentive Plan Product Weighting for the subsequent six
(6) month period. If the Excel Incentive Payout Variance is [**], then such
adjustment shall be [**].

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

If the Excel 250 Incentive Payout Variance is [**], then such adjustment shall
be [**]. If the actual aggregate incentive payout to the Excel 250 Sales Force
Representatives for the Products is [**]TPNA may, at its sole option, adjust the
Excel 250 Incentive Plan Product Weighting for the subsequent six (6) month
period in the same manner as described above; provided, however, in no case
shall the Excel 250 Incentive Plan Product Weighting be [**]. For the avoidance
of doubt the Excel 250 Incentive Payout Variance shall be calculated as [**]. By
way of example, [**].

 

(iii)                               For the avoidance of doubt, in any Agreement
Year the weighted average of the CNS Incentive Payout Variance and the Excel
Incentive Payout Variance will [**]. By way of example, [**].

 

(iv)                              For the avoidance of doubt, in the event the
weighted average of the CNS Incentive Payout Variance and the Excel Incentive
Payout Variance is [**], such event shall be deemed a material breach of this
Agreement subject to the cure period noted in Section 3.2(a)(i) but not subject
to the provisions of Article 16.

 

5.6.                              STEERING COMMITTEE.

 

(a)                                  RESPONSIBILITY. Within thirty (30) days
following the Effective Date, the Parties shall form a Steering Committee (the
“STEERING COMMITTEE”) whose responsibility shall be to (i) discuss any proposed
amendments to and renewals of this Agreement, (ii) make any adjustments to the
Gross to Net Factor in accordance with Section 1.27, and (iii) consider any
Disputes in accordance with Article 16. Except for the exceptions set forth in
Section 5.8, the Parties agree that Cephalon will have final authority to decide
all matters, other than renewals of this Agreement. In connection with Section
5.6(a)(ii), Cephalon will notify TPNA in writing of any government mandate that
may require an adjustment to the Gross to Net Factor as provided under this
Agreement.

 

(b)                                 COMPOSITION AND PROCEDURES. The Steering
Committee shall have [**] representatives from each of Cephalon and TPNA. [**]
the representatives from each Party shall be the senior marketing executive for
such Party. The Steering Committee may from time to time include additional
non-voting ad-hoc representatives from either Party on specific issues as the
need arises. Each Party shall have one vote on all matters.

 

5.7.                              MEETINGS OF STEERING COMMITTEE. The Steering
Committee shall meet [**]. The location of such meetings shall be agreed upon
between the Parties, and may be via teleconference and/or videoconference.
Minutes of each Steering Committee meeting shall be transcribed and issued by a
designee of the Committee within ten (10) Business Days after each meeting and
shall be approved by a representative from each Party no later than the first
order of business at the immediately succeeding Steering Committee meeting. Each
Party shall bear its own expenses in connection with attending meetings of the
Steering Committee.

 

5.8.                              TPNA EXCEPTIONS. Notwithstanding anything to
the contrary contained in this Agreement, no decision by the Marketing Advisory
Committee or the Steering Committee shall require TPNA, without TPNA’s prior
written consent, to: (i) perform more PDEs than as provided in Section 2.2(b);
(ii) pay more costs and promotional expenses than as provided in

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

Section 5.4(d); (iii) use any Promotional Materials, carry any promotional
items, make any promotional statement or undertake a promotional practice that
TPNA believes in good faith does not meet TPNA’s internal pharmaceutical
promotional guidelines; (iv) revise its existing sales representative
compensation policies inconsistent with the terms of this Agreement, or (v)
alter its sales representatives’ call targets reach and/or frequency within the
CNS 500 Sales Force Representatives. TPNA shall promptly inform Cephalon in
writing of TPNA’s rationale for its good faith belief that using any Promotional
Materials, carrying any promotional items, making any promotional statements or
undertaking a promotional practice does not meet TPNA’s internal pharmaceutical
promotional guidelines. If Cephalon disagrees with TPNA’s conclusion regarding
the matters in clause (iii) above, then the disagreement shall be submitted
promptly to the Marketing Advisory Committee for resolution. Until a resolution
is reached, TPNA shall have the right to decline to perform such practice or
message.

 

5.9.                              FINANCIAL MATTERS. Within thirty (30) days
following the Effective Date, each of Cephalon and TPNA shall designate a single
finance representative, who may be changed from time to time on written notice,
to be responsible for correspondence relating to financial reporting, audit
activities and any other financial matters relating to this Agreement. Each
Party shall cooperate with the other Party with respect to any such financial
matters and respond to the requests of the other Party within a reasonable
period of time.

 

5.10.                        NUVIGIL RIGHTS. Except for its obligations to make
Royalty Payments and Sunset Royalty Payments, Cephalon shall retain exclusively
all of its rights with respect to Nuvigil inside and outside the Territory and
TPNA shall have no rights with respect to Nuvigil whatsoever. Notwithstanding
the immediately prior sentence, if, during the Term, Cephalon receives Marketing
Authorization for Nuvigil and commences Promotion of Nuvigil, then Cephalon may,
at its sole option, add Nuvigil as a Product for the CNS 500 Sales Force
Representatives and/or the Excel 250 Sales Force Representatives to Detail under
the terms of this Agreement, provided that, if Cephalon elects to so add
Nuvigil, TPNA’s Detail Requirements shall not increase. In the event Cephalon
elects to so add Nuvigil, TPNA shall be deemed to be granted rights with respect
to Nuvigil equivalent to those granted under Section 2.1. For the avoidance of
doubt, Cephalon shall not Co-Promote Nuvigil in the Territory with any Third
Party during the Term.

 

5.11.                        NOTIFICATION OF INTELLECTUAL PROPERTY LITIGATION.
In the event of the institution of any suit by a Third Party against Cephalon or
TPNA for patent or trademark infringement involving the Cephalon Patents or
Cephalon Trademarks in the Territory during the Term, the Party sued shall
promptly notify the other Party in writing. Cephalon shall keep TPNA informed of
the status of any patent or trademark infringement litigation or settlement
thereof concerning the Products, Cephalon Patents or the Cephalon Trademarks,
provided, however, that no settlement or consent judgment or other voluntary
final disposition of any suit defended or action brought relating thereto shall
be entered into without the consent of TPNA if such settlement shall require
TPNA to make a monetary payment or undertake any other obligations. The Parties
acknowledge that TPNA has not evaluated the merits of any claims made in any
litigation existing as of the Effective Date brought by or against Cephalon
relating to the Cephalon Patents.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

6.                                       MANUFACTURING AND SUPPLY

 

6.1.                              CEPHALON RESPONSIBILITIES.

 

(a)                                  Cephalon shall manufacture, package, store
and ship the Products and samples of the Products in accordance with (i)
“CURRENT GOOD MANUFACTURING PRACTICES” as set forth by the FDA, (ii) each
Product’s approved NDA, and (iii) all applicable local, state, and Federal laws
and regulations.

 

(b)                                 Cephalon shall manufacture sufficient
quantities of (i) the Products to meet its sales forecasts for the Term, and
(ii) samples of Products to adequately support the Detail obligations of the
Parties hereunder.

 

(c)                                  Cephalon shall supply samples of the
Products in response to sample order requests for both Parties on substantially
the same response time and schedule as provided to Cephalon Sales
Representatives. All sample order requests that fall within the amounts budgeted
pursuant to Section 5.4(d) shall be filled by Cephalon as provided in the prior
sentence. The Parties will maintain those records required by PDMA and, subject
to receipt of necessary information from TPNA, Cephalon shall be solely
responsible for the filing of any necessary reports to the FDA in connection
with the PDMA.

 

7.                                       REGULATORY, SAFETY AND SURVEILLANCE

 

7.1.                              REGULATORY MATTERS.

 

(a)                                  RESPONSIBILITY. All regulatory matters in
the Territory regarding the Products shall remain under the exclusive control of
Cephalon.

 

(b)                                 PERMITS. Cephalon shall be responsible for
and maintain all regulatory and governmental permits, licenses and approvals
that may be necessary to manufacture, ship, sell and market the Products in the
Territory.

 

(c)                                  REPORTING. Cephalon shall be responsible
for any reporting of matters, or other communications with FDA, regarding the
manufacture, sale or promotion of the Products, including Adverse Events, to FDA
and other relevant regulatory authorities, in accordance with applicable laws
and regulations. Cephalon shall provide TPNA with copies of:  (i) reports of
Adverse Events submitted to FDA or any governmental authority in the Territory
regarding the Products, within ten (10) days of submission of any such reports;
and (ii) all annual reports submitted by Cephalon to FDA or other governmental
authorities redacted to include information only regarding the Products. In the
event Cephalon or TPNA should become aware of information that may require a
recall, field alert, Product withdrawal or field correction arising from any
defect in the Products, it shall immediately notify the other Party in writing.

 

(d)                                 TPNA INVOLVEMENT. TPNA shall not, without
the consent of Cephalon, unless so required by applicable law, correspond or
communicate with the FDA or with any other governmental authority, concerning
the Products, or otherwise take any action concerning any authorization or
permission under which any of the Products are sold. TPNA shall provide to
Cephalon, upon receipt, copies of any communication from the FDA or other

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

governmental authority related to the Products. If TPNA is advised in writing by
its outside counsel that it must communicate with the FDA or other governmental
authority, then TPNA shall so advise Cephalon and TPNA shall, if the law
permits, comply with any and all reasonable direction of Cephalon concerning any
meeting or communication with the FDA or other governmental authority.

 

7.2.                              ADVERSE EVENTS. Promptly after the Effective
Date, in recognition of Cephalon’s primary responsibility for reporting Adverse
Events associated with the Products, the Parties shall agree upon standard
operating procedures, consistent with this Agreement, for the investigation and
reporting of Adverse Events regarding the Products. The Parties shall
immediately implement such agreed procedures and shall provide each other on a
regular basis with any appropriate information that enables the other Party to
meet its regulatory obligations in the Territory with respect to the Products or
that is relevant to the safe use of the Products. The agreed procedures will be
reviewed jointly on a regular basis or when there is a change in regulations
governing Adverse Event reporting. Cephalon shall provide TPNA with a copy of
its standard operating procedures for reporting Adverse Events in effect as of
the Effective Date and any future revisions thereto. The Parties or their
respective designees shall enter into a mutually agreed upon safety data
exchange agreement.

 

7.3.                              MEDICAL INQUIRIES. Promptly after the
Effective Date, the Parties shall establish procedures to enable the prompt
response to any medical inquiries relating to the Products received by TPNA.

 

8.                                       AUDIT RIGHTS

 

Each of Cephalon and TPNA shall keep complete and accurate records of its
respective Details and incentive compensation payments for the Products to Sales
Representatives. Cephalon shall keep complete and accurate records of the Gross
Sales of the Products, Cost of Manufacture of samples of the Products, and any
other reimbursable expenses. Each Party shall have the right, at such Party’s
expense, through an independent certified public accountant or like person
reasonably acceptable to the other Party, upon execution of a confidentiality
agreement, to examine such records during regular business hours upon reasonable
written notice during the Term and thereafter [**] after the later of the
termination of this Agreement or the final scheduled Sunset Royalty Payment;
provided, however, that (i) such examination shall not take place more often
than [**] and shall not cover such records for [**] (other than the period prior
to July 1, 2006), (ii) such accountant or like person shall report to such Party
only as to the accuracy of the reports or payments provided or made by the other
Party under this Agreement and (iii) such accountant or like person shall not
report any individual compensation information. Any adjustments required as a
result of overpayments or underpayments identified through a Party’s exercise of
audit rights shall be made by subtracting or adding, as appropriate, amounts
from or to the next Royalty Payment or Sunset Royalty Payment in accordance with
Section 4.3 or, if no further Royalty Payments or Sunset Royalty Payments are
due, by payment to the Party owed such adjustment within thirty (30) days after
identification of such adjustment. The Party requesting the audit shall bear the
full cost of the audit unless such audit correctly discloses that the
discrepancy for the audit period differs by more than [**] from the amount the
accountant determines is correct, in such case the owing Party shall pay the
reasonable fees and expenses charged by the accountant. In addition, the owing
Party shall pay interest from the original date

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

due and until payment on the amount of the underpayment or overpayment at a rate
equal to the average one (1) month London Inter-Bank Offering Rate (LIBOR) for
the U.S. dollar as reported from time to time in The Wall Street Journal,
effective for the first date on which payment was delinquent and calculated on
the number of days such payment is overdue or, if such rate is not regularly
published, as published in such source as the Steering Committee agrees. In the
event that a Party disputes an invoice or other payment obligation under this
Agreement, such Party shall timely pay the amount of the invoice or other
payment obligation that is not in dispute, and the Parties shall resolve such
dispute in accordance with Article 17.

 

9.                                       CONFIDENTIALITY

 

9.1.                              DISCLOSURE OF KNOW-HOW. To the extent that
Cephalon has disclosed or in the future discloses to TPNA any know-how, TPNA
shall not acquire any ownership rights in such know-how by virtue of this
Agreement or otherwise.

 

9.2.                              CONFIDENTIAL INFORMATION. During the Term and
for a period of [**], Cephalon and TPNA shall not use or disclose to Third
Parties any information received from the other Party or otherwise developed or
attained (including prior to the Term, during the Term, during the Sunset
Royalty Period or during any period in which the Parties have audit rights
pursuant to Article 8 following the Sunset Royalty Period) by either Party in
the performance of activities in furtherance of this Agreement without first
obtaining the written consent of the disclosing Party, except as may be
otherwise provided in, or required in order for a Party to fulfill its
obligations under, this Agreement. During and following the Term of this
Agreement, this confidentiality obligation shall not apply to such information
that (i) is or becomes a matter of public knowledge (other than by breach of
this Agreement by the receiving Party), (ii) is required by law to be disclosed
(in such event, the disclosing Party shall provide the other Party with prior
written notice of its intent to disclose such other Party’s confidential
information pursuant to this Section 9.2(ii), with an opportunity, if possible,
to appeal such disclosure and with copies of any such confidential information
so disclosed), (iii) the receiving Party can establish was already known to it
or was in its possession at the time of disclosure, (iv) the receiving Party can
establish was independently developed by persons in its employ who had no
contact with and were not aware of the content of the confidential information,
or (v) is disclosed to the receiving Party by a Third Party having the right to
do so. The Parties shall take reasonable measures to assure that no unauthorized
use or disclosure is made by others to whom access to such information is
granted.

 

Nothing in this Agreement shall be construed as preventing either Party from
disclosing any information received from the other to an Affiliate of the
receiving Party who is necessary for the purposes of enabling the receiving
Party to fulfill its obligations under this Agreement, provided, the receiving
Party shall be responsible for breaches of the confidentiality obligations by
such Affiliate.

 

9.3.                              PUBLIC ANNOUNCEMENTS. No public announcement
or other disclosure to Third Parties concerning the existence of or terms of
this Agreement shall be made, either directly or indirectly, by either Party,
without first obtaining the written approval of the other Party and agreement
upon the nature, text and timing of such announcement or disclosure; provided,
however, either Party shall have the right to make any such public announcement
or

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

other disclosure required by law after such Party has provided to the other
Party a copy of such announcement or disclosure and an opportunity to comment
thereon. Each Party agrees that it shall cooperate fully with the other with
respect to all disclosures regarding this Agreement to the Securities Exchange
Commission and any other governmental or regulatory agencies, including requests
for confidential treatment of proprietary information of either Party included
in any such disclosure. Neither Party shall be required to provide the other
Party with any advance notice of any public announcements or other disclosures
related to periodic, routine financial reporting unless such announcement or
other disclosure will include non-routine information relating to the Products
or this Agreement. Each Party shall provide the other with an advance copy of
any scripts or questions and answers related to this Agreement, which may be
prepared in connection with the initial announcement of this Agreement. All
subsequent public statements by either Party related to this Agreement shall be
substantially consistent with such initial announcement, unless otherwise
reviewed in advance by the other Party. TPNA acknowledges its responsibilities
under the federal and state securities laws in the United States with respect to
trading in the securities of Cephalon while in possession of material non-public
information relating to Cephalon, and agrees to maintain and enforce appropriate
policies to prevent the violations of such laws by its employees and
representatives.

 

10.                                 RESTRICTIVE COVENANTS

 

10.1.                        NON-COMPETITION.

 

(a)                                  For purposes of this Section 10.1, “TPNA
COMPETING PRODUCT” shall mean any product, other than the Products, [**] and
“CEPHALON COMPETING PRODUCT” shall mean any product, other than the Products and
Sparlon™, [**], except in the case such product is promoted by a sales force
other than the Cephalon Provigil Sales Force that is not also promoting either
of the Products.

 

(b)                                 During the Term and the Sunset Royalty
Period, TPNA (including TPA) shall not Promote, market or sell in the Territory
any TPNA Competing Product and Cephalon shall not Promote, market or sell in the
Territory any Cephalon Competing Product.

 

(i)                                     If during the Sunset Royalty Period,
TPNA Promotes, markets or sells a TPNA Competing Product, [**]. During the
Sunset Royalty Period, the definition of a TPNA Competing Product shall be [**].

 

(ii)                                  Except as provided in Section 3.2(b)(i),
if during the Sunset Royalty Period, Cephalon Promotes, markets or sells a
Cephalon Competing Product, then the Sunset Royalty Payment as of the date that
Cephalon first promotes, markets or sells such Cephalon Competing Product shall
[**]. During the Sunset Royalty Period, the definition of a Cephalon Competing
Product shall be [**]. For the avoidance of doubt, Cephalon may [**].

 

10.2.                        NON-SOLICITATION. During the Term and for a period
of [**] thereafter, neither Party shall recruit or solicit, directly or through
a Third Party, for employment or otherwise, any employee of the other Party
without the written consent of the other Party. The

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

Parties agree that general solicitation, such as through advertisements or
recruiting services, not targeted at the other Party’s employees shall not be a
violation of the foregoing sentence.

 

11.                                 RIGHTS AND DUTIES UPON TERMINATION

 

11.1.                        CONTINUING OBLIGATIONS. The following provisions
shall survive the termination of this Agreement for any reason:  Sections
5.4(d), 5.5(a), 11.1, and 15.4, and Articles 3, 4, 8, 9, 10, 12, 14 and 16. In
addition, any other provision required to interpret and enforce the Parties’
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement.

 

11.2.                        REMEDIES. Termination of this Agreement in
accordance with its provisions shall not limit the remedies that may be
otherwise available to either Party in law or equity; provided that neither
Cephalon nor TPNA shall be liable under this Agreement for any indirect,
incidental, punitive, exemplary, special or consequential damages of any kind
whatsoever sustained as a result of a breach of this Agreement. Any payments due
hereunder by a Party to the other Party shall not be deemed to be indirect,
incidental, punitive, exemplary, special or consequential damages.

 

11.3.                        RETURNS. Upon termination of this Agreement, TPNA
shall immediately return to Cephalon all sales and Promotional Materials and
communication materials, marketing plans and reports and other tangible items
provided by Cephalon to TPNA or otherwise developed or attained jointly or by
TPNA pursuant to the terms and intent of this Agreement. Notwithstanding the
foregoing, (i) TPNA shall have the right to keep one (1) copy of any items
reasonably necessary to confirm its surviving obligations hereunder, and (ii) if
any such returned items are reusable by Cephalon, Cephalon shall reimburse TPNA
within thirty (30) days after receipt thereof for TPNA’s costs to obtain such
items pursuant to Section 5.4.

 

12.                                 REPRESENTATIONS, WARRANTIES, COVENANTS AND
INDEMNIFICATION

 

12.1.                        REPRESENTATIONS, WARRANTIES AND COVENANTS OF
CEPHALON. Except as disclosed on Schedule 12.1, Cephalon represents, warrants
and covenants that:

 

(a)                                  Cephalon has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery and performance of this Agreement has
been duly and validly authorized and approved by proper corporate action on the
part of Cephalon. Assuming due authorization, execution and delivery on the part
of TPNA, this Agreement constitutes a legal, valid and binding obligation of
Cephalon, enforceable against Cephalon, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of creditor
rights generally and by the effects of general principles of equity (regardless
of whether enforcement is considered in a proceeding in equity or at law).

 

(b)                                 The execution and delivery of this Agreement
by Cephalon and the performance by Cephalon contemplated hereunder will not
violate any applicable laws.

 

(c)                                  Neither the execution and delivery of this
Agreement nor the performance hereof by Cephalon requires Cephalon or any of its
Affiliates to obtain any permits,

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

authorizations or consents from any governmental authority or from any other
person, not previously obtained.

 

(d)                                 Cephalon solely owns all right, title and
interest in the Products, the Cephalon Patents and the Cephalon Trademarks with
respect to the Products, the Cephalon Patents and Cephalon Trademarks are all
the patents and trademarks reasonably believed by Cephalon as necessary to
manufacture and package the Products for sale in the Territory, and to
distribute, use, promote and sell the Products in the Territory for their
FDA-approved indications, all free of any material lien, encumbrance, liability
and other restriction and Cephalon has not granted any right to a Third Party
that is in conflict with the rights granted hereunder. For purposes of this
Section 12.1, “CEPHALON PATENTS” shall mean [**] and “CEPHALON TRADEMARKS” shall
mean those trademarks and logos owned by Cephalon and used or intended to be
used in connection with the promotion of the Products.

 

(e)                                  Except as otherwise disclosed in Cephalon’s
Quarterly Report on Form 10-Q for the period ended March 31, 2006 filed with the
Securities and Exchange Commission (the “Form 10-Q”), to the knowledge of
Cephalon, and except for such other matters that, if adversely adjudicated,
would not have a material adverse effect on Cephalon, there are no actions,
suits, proceedings or claims, pending against Cephalon or any of its Affiliates,
or, to the knowledge of Cephalon, threatened against Cephalon or any of its
Affiliates, at law or in equity, or before or by any governmental authority
relating to (x) the Products, or (y) the manufacture, marketing, distribution,
use, promotion, offer for sale or sale of the Products contemplated under this
Agreement. Except as disclosed in the Form 10-Q and such matters disclosed on
Schedule 12.1(g), there are no investigations of public record pending or, to
Cephalon’s knowledge, any investigations ongoing or threatened against Cephalon
or any of its Affiliates, at law or in equity, or before or by any governmental
authority relating to the Product or the manufacture, marketing, distribution,
use, promotion, offer for sale or sale thereof contemplated under this Agreement
or which could otherwise adversely affect Cephalon’s ability to perform its
obligations hereunder. Cephalon shall promptly notify TPNA in writing if any
state or federal investigation relating to the Products shall be initiated from
and after the Effective Date.

 

(f)                                    As of the Effective Date, Cephalon has
not received notice of infringement or misappropriation of any alleged rights
asserted by any Third Party in relation to any technology used by Cephalon in
connection with the manufacture, marketing, distribution, use, promotion, offer
for sale or sale of the Products and, except as otherwise disclosed in the Form
10-Q, Cephalon has no knowledge of any Third Party U.S. patent or trademark
which can be asserted as infringed by the manufacture, marketing, distribution,
use, promotion, offer for sale or sale of the Products.

 

(g)                                 (i) To the best of Cephalon’s knowledge and
except as disclosed on Schedule 12.1(g), it is in compliance in all material
respects with all material laws and regulations applicable to the subject matter
of this Agreement, including, without limitation, the PDMA, Federal Health Care
Program Anti-Kickback Law (42 U.S.C. ss.1320a-7b), the Health Insurance
Portability and Accountability Act of 1996, FDA laws and regulations and the
Codes, (ii) Cephalon has established an ethics and compliance program with
respect to its promotional and sales activities in accordance with the OIG
Guidance, and has organized its program to include the seven elements identified
by the OIG Guidance, and (iii) Cephalon sales and

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

marketing personnel have received training pursuant to such ethics and
compliance program, including training on proper sales and marketing techniques.

 

(h)                                 The NDAs relating to the Products and filed
with the FDA, and any amendments and supplements thereto (i) have been prepared
in all material respects in accordance with all applicable requirements of the
Food, Drug and Cosmetic Act, and (ii) with respect to Provigil, the NDA has been
approved by FDA. None of Cephalon or any of its Affiliates has received any
notice which has, or reasonably should have, led Cephalon or any of its
Affiliates to believe that FDA has commenced, or threatened to initiate, any
action to withdraw any Marketing Authorization for Provigil or to limit the
ability of Cephalon or any of its Affiliates to manufacture (or to have
manufactured for it by a Third Party) Provigil or to request the recall of
Provigil or commenced, or threatened to Cephalon’s knowledge, to initiate any
action to enjoin production of Provigil at any facility.

 

(i)                                     Cephalon shall promptly notify TPNA in
writing of a Change of Control of Cephalon.

 

(j)                                     All manufacturing operations conducted
by Cephalon and its Affiliates (or by Third Parties on their behalf) relating to
the manufacturing of the Products is being conducted in material compliance with
current good manufacturing practices and other applicable legal and/or
regulatory requirements.

 

12.2.                        REPRESENTATIONS, WARRANTIES AND COVENANTS OF TPNA.
TPNA represents, warrants and covenants that:

 

(a)                                  TPNA has the corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
and the execution, delivery and performance of this Agreement has been duly and
validly authorized and approved by proper corporate action on the part of TPNA.
Assuming due authorization, execution and delivery on the part of Cephalon, this
Agreement constitutes a legal, valid and binding obligation of TPNA, enforceable
against TPNA, in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor rights generally and by the
effects of general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

 

(b)                                 The execution and delivery of this Agreement
by TPNA and the performance by TPNA contemplated hereunder will not violate any
applicable laws.

 

(c)                                  Neither the execution and delivery of this
Agreement nor the performance hereof by TPNA requires TPNA or any of its
Affiliates to obtain any permits, authorizations or consents from any
governmental authority or from any other person.

 

(d)                                 TPNA has not granted any right to a Third
Party that is in conflict with the rights granted hereunder.

 

(e)                                  (i) Each of TPNA and TPA is in material
compliance with all material laws and regulations applicable to the subject
matter of this Agreement, including, without limitation, the PDMA, Federal
Health Care Program Anti-Kickback Law (42 U.S.C. ss.1320a-7b),

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

the Health Insurance Portability and Accountability Act of 1996, FDA laws and
regulations and the Codes, (ii) TPNA and TPA have established a compliance
program with respect to its promotional and sales activities in accordance with
the OIG Guidance, and has organized its program to include the seven elements
identified in the OIG Guidance, and (iii) TPNA and TPA sales and marketing
personnel have received training pursuant to such ethics and compliance program,
including training on proper sales and marketing techniques.

 

12.3.                        INDEMNIFICATION BY CEPHALON. Except as otherwise
expressly provided in Section 12.4, Cephalon shall defend, indemnify and hold
harmless TPNA and its Affiliates and their officers, directors, shareholders,
employees, agents, representatives, successors and assigns from and against all
losses, costs, expenses, liabilities, fines, penalties, damages, claims,
complaints, actions, investigations, lawsuits or other proceedings (including
court costs and reasonable attorneys’, economists’, accountants’, and other
experts’ fees and expenses, and all other reasonable costs and expenses of
investigation, defense or settlement of claims and amounts paid in settlement
thereof) (collectively referred to as “CLAIMS”) of Third Parties arising out of
(i) any negligent act or omission, or willful wrongdoing by Cephalon or any of
its Affiliates in the performance of this Agreement, (ii) the failure by
Cephalon or any of its Affiliates to comply with any law or regulation or any
FDA or other governmental requirement in the performance of this Agreement,
(iii) any assertion of the infringement or misappropriation of any Third Party
patent, copyright, trademark, service mark, trade secret, or other intellectual
property as a result of the development, registration, marketing, promotion,
labeling, use, sale or distribution of the Products in the performance of this
Agreement, (iv) any breach of any covenant, representation or warranty of
Cephalon or any of its Affiliates under this Agreement, (v) the development,
registration, manufacture, promotion, labeling, use, sale or distribution of the
Products; and (vi) any civil or criminal proceedings or investigation brought by
any plaintiff or governmental authority arising out of or relating to (1) any
existing or future settlement agreement between Cephalon and one or more generic
pharmaceutical companies relating to the Cephalon Patents, (2) Cephalon’s sales,
marketing and promotional practices, including dissemination of any information,
relating to Provigil prior to the Effective Date, and/or (3) Cephalon’s sales,
marketing and promotional practices, including dissemination of any information,
relating to the Products from and after the Effective Date. Cephalon shall not
be obligated under this Section to the extent that the Claim was the result of
the nonperformance, negligence or willful misconduct of any employee or agent of
TPNA or anyone acting on behalf of TPNA, including its Affiliates and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns.

 

12.4.                        INDEMNIFICATION BY TPNA. Except as otherwise
expressly provided in Section 12.3, TPNA shall defend, indemnify and hold
harmless Cephalon and its Affiliates and their officers, directors,
shareholders, employees, agents, representatives, successors and assigns from
and against all Claims of Third Parties arising out of (i) any negligent act or
omission, or willful wrongdoing by TPNA or any of its Affiliates in the
performance of this Agreement, (ii) the infringement or misappropriation by TPNA
or any of its Affiliates of any Third Party patent, copyright, trademark,
service mark, trade secret or other intellectual property, as a result of TPNA’s
or such Affiliate’s marketing or promotion of the Product which is not pursuant
to the terms of this Agreement or in conformity with the direction of the
Marketing Advisory Committee, and (iii) any breach of any covenant
representation or warranty of TPNA under this Agreement. TPNA shall not be
obligated under this Section to the extent that the Claim was the

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

result of the nonperformance, negligence or willful misconduct of any employee
or agent of Cephalon or anyone acting on behalf of Cephalon, including its
Affiliates and their officers, directors, shareholders, employees, agents,
representatives, successors and assigns. For the avoidance of doubt, if TPNA
acts in compliance with the directives of the Marketing Advisory Committee or as
required pursuant to provisions giving Cephalon the right of determination, such
acts shall not constitute a basis for indemnification by TPNA of Cephalon under
this Agreement.

 

12.5.                        LIMITATIONS ON INDEMNIFICATION. The obligations to
indemnify, defend, and hold harmless set forth in Sections 12.3 and 12.4 shall
be contingent upon the Party seeking indemnification (the “INDEMNITEE”): (i)
notifying the indemnifying Party of a claim, demand or suit within fifteen (15)
Business Days of receipt of same; provided, however, that Indemnitee’s failure
or delay in providing such notice shall not relieve the indemnifying Party of
its indemnification obligation except to the extent the indemnifying Party is
prejudiced thereby; (ii) allowing the indemnifying Party and/or its insurers the
right to assume direction and control of the defense of any such claim, demand
or suit; (iii) using its best efforts to cooperate with the indemnifying Party
and/or its insurers in the defense of such claim, demand or suit at the
indemnifying Party’s expense; and (iv) agreeing not to settle or compromise any
claim, demand or suit without prior written authorization of the indemnifying
Party. The Indemnitee shall have the right to participate in the defense of any
such claim, demand or suit referred to in this Section utilizing attorneys of
its choice, at its own expense, provided, however, that the indemnifying Party
shall have full authority and control to handle any such claim, demand or suit.

 

12.6.                        INSURANCE.

 

(a)                                  During the Term and for a period of [**]
after the termination or expiration of this Agreement, Cephalon shall obtain
and/or maintain at its sole cost and expense, liability insurance (including
product liability insurance, workers compensation, general liability, automobile
liability, and advertising liability insurance), which may be through
self-insured arrangements, in amounts which are reasonable and customary in the
U.S. pharmaceutical industry for companies of comparable size, products and
activities at the respective place of business of Cephalon. Such liability
insurance or self-insured arrangements shall insure against bodily injury,
physical injury or property damage arising out of the manufacture, sale,
storage, promotion, distribution, or marketing of the Products.

 

(b)                                 During the Term, TPNA shall obtain and
maintain workers compensation, general liability, automobile liability, and
advertising liability insurance (including any self-insured arrangements) in
amounts which are reasonable and customary in the U.S. pharmaceutical industry
for companies of comparable size, products and activities at the respective
place of business of TPNA.

 

(c)                                  The indemnity obligations of the Parties
under this Article 12 shall not be deemed to be limited by the amounts of the
insurance coverage required by the Parties under this Section 12.6.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

13.                                 ASSIGNMENT

 

Neither Party shall assign or transfer its rights or obligations under this
Agreement without the prior written consent of the other Party; provided
however, that either Party may make such an assignment or transfer without such
consent (i) to an Affiliate of such Party, or (ii) in connection with a merger,
or consolidation with, or the sale to a Third Party of, the entire
pharmaceutical business of such Party. In the event of any such permitted
assignment or transfer without such consent, as a condition to such assignment
or transfer, the assigning or transferring Party must confirm to the other Party
in writing that it will remain fully liable for all obligations under this
Agreement as if such assignment or transfer had not occurred.

 

14.                                 NOTICES

 

Any notice, request, approval or other document required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given when delivered in person, or sent by overnight courier service, postage
prepaid, or sent by certified or registered mail, return receipt requested, or
by facsimile transmission, to the following addresses of the Parties and to the
attention of the persons identified below (or to such other address, addresses
or persons as may be specified from time to time in a written notice). Any
notices given pursuant to this Agreement shall be deemed to have been given and
delivered upon the earlier of (i) if sent by overnight courier service, on the
date when received at the address set forth below as proven by a written receipt
from the delivery service verifying delivery, or (ii) if sent by certified or
registered mail, three (3) Business Days after mailed by certified or registered
mail postage prepaid and properly addressed, with return receipt requested, or
(iii) if sent by facsimile transmission, on the day when sent by facsimile as
confirmed by automatic transmission report coupled with certified or registered
mail or overnight courier service receipt proving delivery, or (iv) if delivered
in person, on the date of delivery to the address set forth below as proven by
written signature of the recipient.

 

Cephalon, Inc:

 

 

 

 

 

41 Moores Road

 

 

Frazer, Pennsylvania 19355

 

 

Facsimile: (610) 738-6258

 

Attention:

John E. Osborn

 

 

Company Secretary

 

 

Copy to:

 

 

 

 

 

 

Dechert LLP

 

 

2929 Arch Street

 

 

Cira Centre

 

 

Philadelphia, Pennsylvania 19104

 

 

Facsimile: (215) 655-2510

 

Attention:

James A. Lebovitz

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

Takeda Pharmaceuticals North America, Inc.:

 

 

 

 

475 Half Day Road

 

 

Lincolnshire, Illinois 60069

 

Facsimile:

(847) 383-3762

 

Attention: Dan Orlando

 

Vice President, Sales

 

 

 

 

Copy to:

 

 

 

 

 

Facsimile:

(847) 383-3481

 

Attention:

General Counsel

 

Notwithstanding the foregoing, notice of any breach of this Agreement delivered
by a Party under Section 3.2 shall be provided in accordance with the foregoing
provisions to the chief executive officer of the other Party in addition to the
persons identified above.

 

15.                                 MISCELLANEOUS

 

15.1.                        FORCE MAJEURE. If the performance of any part of
this Agreement by either Party, or of any obligation under this Agreement, is
prevented, restricted, interfered with or delayed by reason of any cause beyond
the reasonable control of the Party liable to perform, unless conclusive
evidence to the contrary is provided, the Party so affected shall, upon giving
written notice to the other Party, be excused from such performance to the
extent of such prevention, restriction, interference or delay, provided that the
affected Party shall use its reasonable best efforts to avoid or remove such
causes of nonperformance and shall continue performance with the utmost dispatch
whenever such causes are removed. When such circumstances arise, the Parties
shall discuss what, if any, modification of the terms of this Agreement may be
required in order to arrive at an equitable solution.

 

15.2.                        NO PARTNERSHIP OR JOINT VENTURE. It is expressly
agreed that Cephalon and TPNA shall be independent contractors and that the
relationship between the two Parties shall not constitute a partnership, joint
venture or agency. Neither Cephalon nor TPNA shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior written consent
of the other Party to do so.

 

15.3.                        EXECUTION IN COUNTERPARTS. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

15.4.                        GOVERNING LAW. This Agreement shall be deemed to
have been made in the State of Delaware, without giving effect to its conflicts
of laws principles, and its form, execution, validity, construction and effect
shall be determined in accordance with the laws of the State of New York.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

15.5.                        WAIVER OF BREACH. The failure of either Party at
any time or times to require performance of any provision hereof shall in no
manner affect its rights at a later time to enforce the same. No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term.

 

15.6.                        SEVERABILITY. In the event any portion of this
Agreement were to be held illegal, void or ineffective, the remaining portions
of this Agreement shall remain in full force and effect. If any of the terms or
provisions of this Agreement are in conflict with any applicable statute or rule
of law, then such terms or provisions shall be deemed inoperative to the extent
that they may conflict therewith and shall be deemed to be modified to conform
with such statute or rule of law. In the event that the terms and conditions of
this Agreement are materially altered as a result of this Section 15.6, the
Parties shall renegotiate the terms and conditions of this Agreement to resolve
any inequities.

 

15.7.                        ENTIRE AGREEMENT. This Agreement shall constitute
the entire agreement between the Parties relating to the subject matter thereof
and shall supersede all previous writings and understandings. No terms or
provisions of this Agreement shall be varied or modified by any prior or
subsequent statement, conduct or act of either of the Parties, except that the
Parties may amend this Agreement by written instruments specifically referring
to and executed in the same manner as this Agreement.

 

16.                                 DISPUTE RESOLUTION

 

16.1.                        INTERNAL RESOLUTION. Any dispute, controversy or
claim arising out of or relating to this Agreement, including a disagreement on
whether a material breach has occurred, (collectively referred to as “DISPUTE”)
shall be attempted to be settled by the Parties, in good faith, by submitting
each such Dispute to the Steering Committee, which shall meet in person or by
telephone within seven (7) Business Days to review any Dispute. If the Dispute
is not resolved by the Steering Committee within fourteen (14) Business Days
after a meeting to discuss the Dispute, either Party may at any time thereafter
provide the other written notice specifying the terms of such Dispute in
reasonable detail. Within seven (7) Business Days of receipt of such notice, the
Chief Executive Officers of each Party, or a member of management designated by
the respective Chief Executive Officer, shall meet in person (at a mutually
agreed upon time and location) or by telephone for the purpose of resolving such
Dispute. They will discuss the problems and/or negotiate for a period of up to
ten (10) Business Days in an effort to resolve the Dispute or negotiate an
acceptable interpretation or revision of the applicable portion of this
Agreement mutually agreeable to both Parties, without the necessity of formal
procedures relating thereto. In the event such Chief Executive Officers are
unable to resolve the Dispute or negotiate an acceptable interpretation or
revision of the applicable portion of this Agreement mutually agreeable to both
Parties, without the necessity of formal procedures relating thereto, within
such ten (10) Business Day period, the Parties may pursue any available legal or
equitable rights or remedies.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

NOW THEREFORE, the Parties, through their authorized officers, have executed
this Agreement as of the date first written above.

 

CEPHALON, INC.

TAKEDA PHARMACEUTICALS NORTH
AMERICA, INC.

 

 

 

 

By:

/s/ J. Kevin Buchi

 

By:

/s/ Mark Booth

 

Name:

J. Kevin Buchi

Name:

Mark Booth

Title:

Executive Vice President and CFO

Title:

President

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1.30(A)

 

Quarterly Sales Report

 

The following schedule will be prepared by Cephalon and delivered to TPNA within
thirty (30) days following the end of each calendar quarter of the Term and
three (3) month period of the Sunset Royalty Period. The following schedule,
including Royalty Payment true-up calculations, will be prepared by Cephalon and
delivered to TPNA within sixty (60) days following the end of each Agreement
year and each twelve (12) month period of the Sunset Royalty Period. The
following schedule, including Inventory Change True-Up calculations, will be
prepared by TPNA and delivered to Cephalon within sixty (60) days following the
end of each Agreement year and each twelve (12) month period of the Sunset
Royalty Period. Data in columns identified by * will be provided by Cephalon.
Data in columns not identified by * will be left blank by Cephalon and will be
provided by TPNA. The numbers below are for illustrative purposes only.

 

[**]

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 1.30(B)

 

Quarterly Sales Supporting Data

 

The following schedule will be prepared by Cephalon and delivered to TPNA within
thirty (30) days following the end of each calendar quarter of the Term and
three (3) month period of the Sunset Royalty Period. Data in columns identified
by * will be provided by Cephalon. Data in columns not identified by * will be
left blank by Cephalon and will be provided by TPNA. The numbers below are for
illustrative purposes only.

 

[**]

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 2.2(b)

 

PDE Requirements for the Products

 

TPNA Detail Requirements:  Number of Total PDEs by the CNS 500 Sales Force
Representatives for the Products:

 

Agreement Year

 

Total PDEs(1)(2)(4)

First

 

[**]

Second

 

[**]

Third

 

[**]

 

TPNA Detail Requirements:  Number of Total PDEs by the Excel 250 Sales Force
Representatives for the Products:

 

Agreement Year

 

Total PDEs(1)(2)(3)(4)

First

 

[**]

Second

 

[**]

Third

 

[**]

 

Cephalon Detail Requirements:  Number of Total PDEs by the Cephalon Provigil
Sales Force Representatives for the Products:

 

Agreement Year

 

Total PDEs(1)(2)

First

 

[**]

Second

 

[**]

Third

 

[**]

 

--------------------------------------------------------------------------------

(1)  At least [**] of the Total PDEs for any Agreement Year shall be completed
during each calendar quarter of such Agreement Year, provided that this
quarterly requirement shall not apply to the Excel 250 Sales Force
Representatives for the quarters ending March 31, 2007 and June 30, 2007.

 

(2)  All Details shall be either First Position Details or Second Position
Details.

 

(3)  During the first Agreement Year, at least [**] of these Details shall be
First Position Details and the balance, if any, shall be Second Position
Details. Thereafter, during the balance of the Term, at least [**] of the
Details delivered shall be First Position Details and the balance, if any, shall
be Second Position Details.

 

(4)  During the first Agreement Year, the Total PDEs for each of the CNS 500
Sales Force Representatives and the Excel 250 Sales Force Representatives set
forth above shall be performed by the CNS 500 Sales Force Representatives and
the Excel 250 Sales Force Representatives respectively. During the second and
third Agreement Years, the Total PDEs for the CNS 500 Sales Force
Representatives and the Excel 250 Sales Force Representatives shall be performed
in the aggregate by members of either the CNS 500 Sales Force Representatives or
the Excel 250 Sales Force Representatives subject to the provisions of footnotes
(2) and (3) to this Schedule.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 12.1(g)

 

Cephalon has received subpoenas from the U.S. Attorney’s Office in Philadelphia
with respect to PROVIGIL and certain of Cephalon’s other products. This
investigation is ongoing and appears to be focused on Cephalon’s sales and
promotional practices related to these products. Cephalon is cooperating with
this investigation, is providing documents to the Government and has been
engaged in ongoing discussions with the U.S. Attorney’s Office regarding this
matter. Cephalon also has received a voluntary request for information from the
Office of the Connecticut Attorney General asking us to provide information
generally related to Cephalon’s sales and promotional practices for Cephalon’s
three largest U.S. products, including PROVIGIL. Cephalon is complying with this
voluntary request.

 

While Cephalon has policies and procedures in place designed to ensure
compliance with all applicable FDA requirements related to, among other things,
sales and promotional practices, the U.S. Attorney’s Office in Philadelphia, the
Office of Connecticut Attorney General or any other federal, state or other
regulatory authority could take enforcement action against Cephalon if they
believe that Cephalon’s current or historical sales and promotional practices
related to PROVIGIL are not in compliance with applicable laws and regulations.
Cephalon cannot predict or provide TPNA with any assurances concerning the
ultimate outcome of these matters.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

36

--------------------------------------------------------------------------------